                     Case 1:20-cv-06322-GHW Document 11 Filed 09/09/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                       Linda Hirshman,                             )
                             Plaintiff                             )
                                v.                                 )      Case No.   20 Civ. 06322 (GHW)
                         Don Franzen,                              )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Don Franzen.                                                                                               .


Date:          09/09/2020
                                                                                             Attorney’s signature


                                                                                           Shashi K. Dholandas
                                                                                         Printed name and bar number
                                                                                           Bailey Duquette P.C.
                                                                                         104 Charlton Street, 1-W
                                                                                           New York, NY 10014

                                                                                                   Address

                                                                                        shashi@baileyduquette.com
                                                                                               E-mail address

                                                                                              (212) 658-1946 Ext. 208
                                                                                              Telephone number

                                                                                              (866) 233-5869
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
